     Case 5:18-cv-00320-BSM-ERE Document 50 Filed 03/11/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                           PINE BLUFF DIVISION

JOSINNIE JOHNSON,
ADC #160272                                                               PLAINTIFF

v.                        CASE NO. 5:18-CV-000320-BSM

DUB BRASSELL
DETENTION CENTER, et al.                                               DEFENDANTS

                                 AMENDED ORDER

      After de novo review of the record, United States Magistrate Judge Beth Deere’s

partial recommended disposition [Doc. No. 47] is adopted. The clerk is directed to enter

default against Lecora Hawkins pursuant to Rule 55(a) of the Federal Rules of Civil

Procedure.

      IT IS SO ORDERED this 11th day of March, 2021.




                                                 ________________________________
                                                 UNITED STATES DISTRICT JUDGE
